Citation Nr: 9916591	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-18 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an arthritic disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The appellant served on active duty for seventeen days from 
February 25, to March 11, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which denied the benefit sought on 
appeal.  


FINDING OF FACT

The claim of entitlement to service connection for an 
arthritic disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
arthritic disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Private medical records of treatment before service reveal 
that due to a rupture of the lateral meniscus of the left 
knee, the appellant underwent arthrotomy and excision of the 
lateral cartilage of the left knee in July 1971.  The 
diagnosis at that time was internal derangement of the 
lateral compartment, osteochondritis of the left knee.  Due 
to an internal derangement of the lateral compartment of the 
right knee, he underwent arthrotomy and excision of the 
lateral meniscus of the right knee in August 1972.  The 
diagnosis was right lateral meniscus with no histologic 
abnormalities.     

Service medical records reveal that during his February 1976 
induction examination, the appellant reported that he had 
swollen or painful joints, and he indicated a history of 
bilateral knee surgery prior to service.  The clinical 
evaluation at that time noted that the appellant had a two 
inch scar at both knees.  The knees were noted to have good 
strength and range of motion.  In a March 1976 report of 
medical history at separation, the appellant reported a 
history of having a trick or locked knee, which was noted as 
preexisting service.  The appellant further noted at that 
time that he had had knee surgery in 1971 and 1972 for both 
knees.  Service medical records do not show any records 
referable to an arthritic disorder or to any injury or 
aggravation of a preexisting knee disorder.

Various private clinical treatment records from January 1978 
to January 1998 are of record, and these records reflect that 
in April 1980, the appellant began having problems with his 
knees, low back and wrists.  

An April 1980 private examination report noted a history of 
lateral meniscectomies in 1971 and 1972, treatment in 1978 
due to continuing problems that were felt to be 
chondromalacia; and low back pain since 1975, when his back 
and/or hip reportedly went out.  After examination of the 
knees, there was no X-ray evidence of degenerative changes, 
bony lesions or loss of joint space.  The impression was 
ganglion of the dorsum of the left wrist.

Later private treatment reports reflect that the appellant 
was seen for complaints and treatment for aches and pains in 
various joints and muscles, including of the neck, shoulders, 
back, hips and knees.  Related clinical records contain 
impressions and diagnoses including chronic low back pain, 
ganglion of the left and right wrists, bilateral iliotibial 
band tendinitis, lateral compression syndrome, acute 
tendinitis, painful patellar syndrome with bilateral 
chondromalacia and degenerative arthritis of the knees.  In a 
January 1998 statement, William DeCesare, M.D., indicated 
that he had treated the appellant for approximately fifteen 
years.  Dr. DeCesare indicated in that statement that the 
appellant had been and continued to be totally disabled. 

Two lay statements are of record.  One in February 1998 
attested as to the appellant's present pain symptomatology; 
and the other in July 1998 from his former spouse attested 
that the appellant complained that his knees were bothering 
him during boot camp in service.

The appellant is seeking service connection for an arthritic 
disorder.  The legal question to be answered initially is 
whether the appellant has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
with respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. § 
5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131  (West 1991); 
38 C.F.R. § 3.303 (1998).  A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).  Notwithstanding the above, however, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent. 
 
If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The appellant contends that he has an arthritic disorder due 
to an aggravation during service of preexisting bilateral 
knee conditions.  As noted above, the competent evidence of 
record shows that the appellant suffers from arthritic 
disorders of both knees.  Significantly, however, there is no 
competent evidence linking any arthritic disorder of the 
knees to the appellant's active duty service.  The competent 
evidence of record shows that prior to service, the appellant 
underwent knee surgery on both knees and was diagnosed with 
internal derangement of the lateral compartment, osteo-
chondritis of the left knee, and right lateral meniscus with 
no histologic abnormalities.  Related scars were noted during 
examination on entering service.  Subsequent service medical 
records show no further indications of any knee 
symptomatology, or arthritic disorder.  Thus, there is no 
competent evidence showing aggravation of any preexisting 
bilateral knee condition, or showing any arthritic disorder, 
during the appellant's less than one month of service.

Various private treatment records show that the appellant was 
seen following his separation from service for treatment of 
symptomatology associated with various disorders.  The first 
post-service indication of any arthritic disorder, however, 
was several years after service in 1990, when he was 
diagnosed with degenerative arthritis of the knees.  There 
is, however, no competent evidence linking any claimed 
arthritic disability with the appellant's active duty 
service.  

Thus while the Board does not deny the fact that the 
appellant currently has an arthritic disorder which was first 
manifested almost fourteen years after his separation from 
service, he has submitted no medical evidence to relate his 
current condition to his military service.  While the 
appellant claims that he developed an arthritic disorder 
during service due to aggravation of preexisting bilateral 
knee disorders, and that his current arthritic disorder is 
due as a direct result therefrom, he has offered no competent 
evidence to establish such a relationship other than his own 
unsubstantiated contentions.  While the appellant is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The service medical 
records do not show that during service appellant developed 
an arthritic disorder, or show aggravation of any preexisting 
disorder with a nexus to any current arthritic disorder. In 
sum, the appellant has submitted no medical opinion or other 
competent evidence to support his claim that an arthritic 
disorder is related to his period of service.  Therefore, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for an arthritic disorder is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

